Opinion filed October 21, 2005












 








 




Opinion filed October 21, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                             No.
11-05-00319-CV
 
                                                                   __________
 
                                                 TIMOTHY
MITCHELL, Appellant
 
                                                                            V.
 
                         D. M. COGDELL
MEMORIAL HOSPITAL ET AL, Appellees
 

 
                                        On
Appeal from the 132nd District Court
 
                                                          Scurry
County, Texas
 
                                                  Trial
Court Cause No. 21892-A
 

 
                                              M
EM O R AN D U M    O P I N I O N
 
On July 27, 2005,
the trial court signed the judgment.  A
motion for new trial was not filed. On August 29, 2005, Timothy Mitchell filed
his notice of appeal, 33 days after the date the judgment was signed.  The notice of appeal is not timely pursuant
to TEX.R.APP.P. 26.1.




On September 23,
2005, the clerk of this court wrote the parties and advised them that it
appeared the notice of appeal was not timely. 
The clerk further directed appellant to respond within 10 days showing a
reasonable explanation for the failure to timely file the notice of
appeal.  Verburght v. Dorner, 959
S.W2d 615 (Tex.1997). Appellant has not responded to our September 23
letter.  A late notice of appeal does not
perfect an appeal unless a proper motion for extension of time is filed or
reasonable explanation is provided. 
TEX.R.APP.P. 26.3; Verburght v. Dorner, supra.
Therefore, the appeal is dismissed for want of
jurisdiction. 
 
PER CURIAM
 
October 21, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.